In re Boudreaux, Richard Lee; — Plaintiffs); applying for writ of certiorari and/or review, supervisory and/or remedial writs; Parish of East Baton Rouge, Family Court Parish of East Baton Rouge, Div. “A”, No. 94,671; to the Court of Appeal, First Circuit, No. CW93 0951.
Granted. Judgment of the court of appeal is vacated and set aside. Case remanded to the court of appeal to reconsider its holding in light of the 1991 amendment to La.R.S. 13:1401.
CALOGERO, C.J., would grant the writ and docket for argument.
DENNIS, J., not on panel.